               Case 2:15-cv-00463-RCL-SMD Document 241-87 Filed 01/21/20 Page 1 of 5




                DEFENDANT

        NOW ON THIS DAY, by virtue of the authority
       12-14-13, Code of Alabama, 1975, as
            ( X ) Imposition of sentence
                                                                 ORDER OF PROBATION
                                                                     vested in me as a MuniciRal Coirrt
                                             supplemented and amended, I h
                                              , (X) Pay _
       and that the Defendant be placed orittipbstión        f Fine /R
                                                                                                                 order the:
                                                                                                                    ,;(X) Pay
                                                                                                                               ,le             :
       upon the following canditiotis,


       (2) You wtgiirniirkt,+
                                                      f+pr     months or

                                                                             i                                     &
                                                                                                                       day of       .Jifr             20



                                                                                                                                     unless all conditions are
            satisfied within 7 day3
                                                                         ne$IOoofile Sit up            -
       (3) YOU Will not
       (4) You will
       (5) You will not use
                              `'        "                       óf ëttidoyment without first n
                                                               ..abits and not violate any law(s).
                                                                                                                           ;        bation Officer.
                                                                                                                                      of probation.
       ' ; substances are sold,
                                                                      hol; nor will you visit :-
                                                                     }App}icable if checked.
                                                                                                                                           drugs, or other dangerous
           Xoti will woriz'.
           ou    will 'pro.'
               Plrobatron
               You wrTlp         lcr_                                 ., .J he/she ,:,     .
                                                                                                 y
                                                                              ess a full time stttdent.
                                                                                directed to
                                                                                                                                                                 Clerk, or
                                                                                                                                                             i    /1
                                                      ..
      Case No.                          ffearse
                                                  .


                                                                             ;   it-LAN= Costx                                 otal
                                                                                                                                               ..-.

     ralLEMYLIM/'i.IM                                                                                                          Mall
    WilaribMIZAISAWA11111111                                                                  IIIIIIIIILIM1111111111111111111
                                                                                              111111111111FTVIIIII




           (
           {
                   Icoplete
                      ttt
                   To Serve
                            Jail Tima.aítdrhbce..: J!
                                ( )5
                      cornplete the followiag
                 'Court Referral Program
               ) Other:
                                            (
                                             ,.
                                                                    nt                 .   -,      '

                                                                                                               ) Obtain GED

     (12) ( ) Rennin to court on:




                                                      '
                                                                to show completion ot      ( ) Driving School ( ) CRO P
    (13) Other                                                                             OOther
    The Court may at any time
r   praódíian. You are
    accordingly.
                                arthjlt
                                     ,
                                    .-
                                       any                 ...
                                                           ,
                                                                  of your Probabuoç.hemt öc.
                                                                    qf any   copÌ.
                                                                                                 ._ ..._
                                                                                                     _.
                                                                                                           .    probation, ,
                                                                                                                ord
                                                                                                                               ;




                                                                                                                         ... ` .,..
                                                                                                                                         "`           revolre
                                                                                                                                                      may be revoked
    Signed this the        day of .                        ,2                                i
                                                                                             ;




                                                                                     MONT



    Signed          r   s   :
                                             . lab ah.


    COïn1MnÍS:


     For JCS use only:           0   Consecutive Case                                            ended Order                       D AcliSlifatilo

                                                                       City SJM Ex. 87                                                        COURT 003858
                                     r'WaSd:S                                                                                                    Irt4u.cI.
       Case 2:15-cv-00463-RCL-SMD Document 241-87 Filed 01/21/20 Page 2 of 5




                                                        to Youtiotl-OfrActr as instructed.                                     -
                                                       @,-*     Oglir***.paanth on probation,. unless all conenit,stiste:,),
                                                      *tune SIO-.00111                         _
                                                                                          -
                                                    MIDINIMPJ. tent wj
                                                                                      .


                                                                          4

                                                                  Violate "?                                               ..11,1#1*(11")ffiiXr
                                                                                                              -*       s   6xfCttnts,             other tKuigerou
                                                                              s   .
                                                                                      ,               -   -
                                                                                                                   :




                                                                                                                       ut Re

  *%,ir-411X-N;
              :7--7127MRE12=11111111111111111KETIMEN Oitits"                                                   -
                                                                                                                           .Frammua:.,_,da,)
          ,:-::-'::,Ifikai=T117111111114till111111111111111111111RIA11111111110111111111
ariii4Ti:411,01/1.24
nii-43170,M11 .11MININIE
4-afit-ikfEtlUPAPAIQIIIEIIIIIII
 (9)
                                                        111111111111111%V11111
                                                                   4111111111
       -y41,ainake -reparation or restitution for dinge or loss caused by this
                                                                                              NMI    oneosOm the victim

                                                                                          Stun
                  OHRE   tee Jail Tinn0 ad 00,1T4andfiOted above. Itillthne Ogrehy ordered:
                                   ********tettOlk1-,-In214#1*"1**11*
                         dete the folloistini
                              Prograrn
                                                e4dtaridd7(fr):*****gratns:'
                                                )                                         ss         Obtain Gtio

(12) ( ) Return to court on:                        to. show completion of: ( ) Driving School
                                                                                               ( ) CRO Program
(1 3) Other
                                                                                      ( ) Other

The Court may at any time modify any
                                      conditions of your probation, change or extend probation,
pnabanon, Yott are subject to arrest for violation of any                                       cliscturage defendant or revoke
                                                          conaldan Imposed by tbk                    akand
                                                                                                 your probation may be revoked




                    or have waived myaktIgponmsei for 1pcoçe             :fing&




                                                                                               First Appointment


                                                      g:1   natti Eutrintl Amended Order                                     D Adrudication

                                                                                                                                        COURT 003859
          Case 2:15-cv-00463-RCL-SMD Document 241-87 Filed 01/21/20 Page 3 of 5



                                   TIIE MUNICIPAL COURT OF MONTGOMERY,
                                                                                                                                                                             AL
                OF MONTGO


            DEFENDANT

                                                                           zta---- l ., PROBATION
                         .                                            §) : / i -4 '
     NOW ON THIS DAY by vrigatpfther                              .


                                                                             ,       - in me as a Municipal
                                                                                                       .
                                                                                                                     Court Judge pursuant to Section
                                as                                                         Intended, I hereby order the:
                                                                       P 4.          .70; f Fine iitlatilliatlipitv)
                                                                                    ..*,
                                                                                                                     I (X) Payntegtof Court C"Is.,,,
     uta*-Aite font:N(41g
                                                                                     -           dihr      TrOnthi4ittra'                           r     day       of    /   .,i            20     J'
     (1) You wil.1,14_4.41r4.431,
                                                             1-                    your Probation Officer att instructed.
     (2) Yoh' t
                                                                                   Inc. $40-400 for each

                                                                                                                   I
                                                                                                                - Probation, unless all conditions
                                                                                                                               ..   ,
                                                                                                                                                   are
                                                                               _    .,.....       Si        '     -


                                                                                                                       ... t                   ii       your PRiggion Officer,
                     "i-!!,,k.A
                                    r.
                                                           :":
                                                                     bits and                                                           t,t,
                                             [.:
                                                                  or alcohol; nor                                 visit places 'Acre
                                                                                                                                                                              P7bagsti°,1or other danger
                                         y
                                                                                                                                                                                                                us
                                                                                                                   Iced,
                                                                                                              fill time student
                                                                                                             ected to you by the Court Ref
                                                                                                             may gjVe
                                                                                                                                                                                              CôurtCIerJ:r
                                                             .4k       ..14141"*.1.14.,
                                                                                                                                                                                    _j
                                                                                          .fit    ailiterate of S                                               -        e;,14.          ,

                                                       -                                                                                                                 4
                                                                                                                           Costs                                    T:'                      -.T1   Time da )
 ',i'p
 t
        1-41&107110,811111j111111111
   SnyirriVin             _.. wpmp.m           11111111111TSVIIIII                                .

 --.....' -:-.4 `.-,,itiliiilifv,w,frokaltlear
EMI
nivirV7411'
                                  iV:E1IlIllMI1I1IllllEPiÌIk1lI1
     P-,,-,4-2 MIRMWMINIIIIIIIIIIIII
 (9) You WIIIIn
                                                       4
            E,i11tirjgt1IIlIi111llM-111111111.111 riM111111.1
                                                                11111111111111
                                                                            11
                                                                                                                       IIIIIIIIMI_PMMNIIIIIIIIIIIIIIIII
                                                                                                                                                            1
                                                                                                                                                                                                     M
                           reparation or leefitUtioll for
                                                                               4susialu'Or:.**4;illttiod by this offense to the victim in the followinum;-
      Victim
 (10) You will cor                                                        Sum S
                             Jail Time as ordered and noted above.
              ) To                                                 _Jailtinie is. hereby °Mere&
                            ( ) Suspended upon successful OoiniilitiOn of
 (11) You will                                                              probation.
                            ,theViniiing education course(s) and/or programs:
                                                   ,
         (               mat Program ( ) Domestic Violence Awareness (
         ( )-Other:                                                                  Obtain (a.L.O

 (12) ( ) Return to court on;                                         to show completion ot ( ) Driving School                                                      (   ) CRO Program
(13) Other
                                                                                            ( ) Other

The Court May at any time modify any epadittiorts
                                                  yotir petguimi, change or evenl:Ippihation.
Probat9O. You *re subject to urtestlui.:_:**Ungmy eandi*.ii                                   discharge iYaifeadzni or revoke
                                                                   Imposed hy this aide!, and 3roar La-elation may be revoked
                            day                        T
                                                                  . 20
                                                                                                                                                                                                            -
                                                                                                                     HONORABLE KAREN KNIGHT'         -
                                                                                                                MONTGOMERY, AL, MUNICIPA1, COURT MI:KM
         I have couniel or have waived my right to counsel for all
                                                                                                      prmtetatlit*Iiiithis date and have received a copy ofthis ORDER.
                                                                                                                                                                        JCS (334)262-0558
                      iqIf        A.;                                                        Date          )SIf .ftbittion Officer
Comments :
                                                                                                                        First Aivoin` tweak

 For JCS use only:          CI Consecutive Case
                                                                                                                    Amended Order                                       ti   Adjudication

                                                                                                                                                                                    COURT 003860
                                           Case 2:15-cv-00463-RCL-SMD Document 241-87 Filed 01/21/20 Page 4 of 5


                                                                         IN THE MUNICIFAL*ONAT OF
                                                                                                                                          MONTGOMERY, AL
                                                          OF-         NTGOMERY, AL

                                                                               )4              04
                                     NONYON                                , by virtue of the    OA-.9R
                                                                                   1975 as
                                                                                                                                                             Court Judge pursuant    ---
                                                                                                                                                           order the:
                                                                                                                                                              (X) PayinofCourt Costr
                                                                                                                                                             - day of í ?Ps; y    20
                                    (1) You will make a full and truthfid
                                        You will' pay Judicial Correeti
                                                                          report to                            rig Probation Officer as instructed..
                                                                                                                           .00 foz each month ori probation, unless
                                                                                                                                                                    all conditions are
                                                                                                                                file tot wsharge.
                                                ;504fistin7
                                            'You.
                                           You will avoid in                                                               ---ahouficittofyotxt.,I
                                                                                                                   not violate zarrArpotto
                                                                                                                                                                                 1.11.:4
                                           You will not use ill                                                                            dartrilliabliiii44
                                        substances                                              ed.
                                                                                                                 1; nor will yea         *it
                                                                                                                                      places           when*
                                                                                                                                                       xicants.                drugs,      other dangerous
                                    (6) You will.                                                                          -451ff **Wit
                                                                                                 oc                                            "
                                                                                                                                ...Ogne student.
                                    (7) You
                                                                                                           all       uine*duccte4tu by the Court
                                           Probati
                                    (8) You wrifirriiMei                                                              hergile
                                                                                                                      at therate- of
                                                                                                                       F             '
                                                                                                                                                   Costs
                                                  6 1-..4 "
                                F..414, .-.-.2*.; .            '           Al                                                                                                           'Tail Time da s)
                                                                                                                                                                  Mit111111
                                                                                                                                                                  volt
                              .4.1 '            At.-.%¡,4 ,'              C,   6,(0,   , ,,,                                                                     v-   _




                             EgitAsf:..s.Rf'.114dW.OMINIIIIIIIIIIIIIIIIIII                                                                                        o v. -3
                   '           (9) You WM Mt*                                    or restitution for damage or losanatited by this
                                                                                                           offense to the victim in_ the following sum:
                                                                                                                                                                                                             -

                                   Victim
                              (10) You will complete Jail rt e                                   Sion
                                                                 ordered and noted above. Jail time is hereby
                                       ) To Serve ( ) Suspended
                                                                    upon successful completion of probation. ordered:
                                   (
                              (11)You will complete the followingAdoreation
                                                                            course(s) and/or programs
                                  ( ) Court Referral Program    ( Domestic Violence Awareness ( )
                                     ) Other:                                                             Obtain GED

                             (12) ( ) Return to court on:
                                                                                                to show completion of: ( ) Driving-School
                                                                                                                                          ( )CRO Program
                             (13) Other                    _
                                                                                                                                         ( ) Other

                            The ,Court may rainy time modify any
                                                                   conditeeer cifyrittrprotrinina     or extend probatirm.,
                                                                                  any eiradhleitaimpiaidbythis order, &Wiz* Wend= or revoke
                            probation,: You are subject to arrest for Vtakagarraf
                           --aecordiagly.                                                                               and your probation may be revoked
                            Sgiedthithe                               day of                   , 20              .


                                                                                                                                    HONORAtJKARFNXNIGHT
                                                                                                                               MONTGOMERY, At -MUNtIPAL, COURT JUDGE
k--   .;.14,                        _1133W conosel                 or have waived my deleter counsel for an
                                                      ,
                                                                                   -                                  proceedogs to this date and have received A
                                                                                                                                                                              4F,7411ribis ORDER._
it    IA               '   "";;;.    ..-                                                                                                                           JCS (334)'262-0558
      ....-    .
                                                                                                      --   '     Datek..) ,-1) 341-atAkProbation Officer
                                                                                                                                                                                                       '


                                                                                                                                            First Appointment

                             For JCS Arse 0kY D Consecutive Case
                                                                                                    WData                                      ended Order            CI
                                                                                                                             triNk                                         Adjudication

                                                                                                                                                                                COURT 003861
            Case 2:15-cv-00463-RCL-SMD Document 241-87 Filed 01/21/20 Page 5 of 5
                                                                                                                                                                                                                                                                      .   =i




              honestly may resuIt in additionál
                                                finis and / or jail time. This
          veri('=cati;m prior tò your I.eavink
                                               court.
                                                                               iníè}rination is subject                                                                                                                                                       n
        r2`7Fji     r
                                                                                                                                                                                        PLEdsE PRINT!
                 i: i` {,: ..!ti
        !_
        1                   L
                               i
                                          -_J                               .
                                                                                F
                                                                                                    ``
                                                                                                         :,.1) 'i


                                                                                                .____
        (
                  c'3±:CC:r_:
                                                                            ,Ii=ail Address:
            '.fa_,:i
    (         !         -f St.                                                        ,



                                     f."---,ti.',..,-            ,      .   {       -(%                                                                                                                        Ltrr                31
    n,.o.. Bí).,:                                                                                                                                                                                                                  _
    I                                                                                                                                                            sr
            .'`Soül ïiRZtzS               (_

'
            P4'9ßttbi:3:     Information:
                                  S.?titì[i:
                                                                                                             Cell Phone (                  _         )
                                                                                                                                                                                 ;'af.),er     (
                                                                                                                                                                                                                    -     -
            Dt)                                                                           T



                                                                                                                                                                                                                         i:    Y    1\-,11)
            i!'3ot+       --     `
                                                                                    \ -ti._
                                                                                                                                       Color                     t   c    '_ Y`Ì}iïCi'.f:,ìC                   °)
    ilïjì"('Pî License/ SIatC                                        !Li    Nt1'llh                                                    Í'.:i.                                  rtatr[lC;



    Esnpinyme:ig.)
Ctin3pat;v

Supervisor                           .                                                    C.             ;




ñ:iëá@itTSnrM Contacts: Al«fst be
                                             someone who does not                                                                 (!1'G'   with yotc. hi;f ci,ir's ior¿)i. i¡rrv: to
Ex-ample: rfi,rtttie-r, fiir.ftca`, ut:iíi;

                    71w     ti-
                                            ñr[ifrex, jrienr

                                             -
                                                                        r
                                                                     ,' _:  ,
                                                                                                                    ,   ner,;ht;,,r.
                                                                                                                                                             1
                                                                                                                                                         .1 .1
                                                                                                                                                                                                            .,:,,,-c!.   ièf   4)1lcj:           1: ,1.?7 1   ,




                                                                                                                                                 _ _.
                                                                                                                                                                                                                                   .-
                                                                ...        l"iÏr?"sl3.lü:3iI1?                                                                                  Phone t
                         _-i-r                              :



                                                                                     \-t'           \
                                                                                                 ,`
             Name                                                                                         1


             l?ITi 't-
                                 1


                                            t
                                                 `'

                                           _1'I!4tir
                                                 \      ¡
                                                            '4'''''-'


                                                                                          4'j
                                                                                                               R.eiaCsctn_,itin
                                                                                                                                                             t                  Pllon:             ,
                                                                                                                                                                                                   =.   1`'              --                  -                    -
                                                                                                                                                                                                                                                                  ,
                                      !
                                                                                          ,    Ì.--...,_Jsitifli3{yi1Ì7;                       t`Y       l       ,`.           .P1109
                                                                                                                                                                                           i
                                                                                                                                                                                           '
                                                                                                                                                                                        4(J_-'}'        t                                7

                                                                                                                                                                                                                           )            ,______--:_______L




                                                                                                                                                         ,se     i       Ail




                                                                                                                                                                                                            COURT oosá`
                                                                                                                                                                         ribiartaL
